                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


KATHLEEN KNAPP,

       Plaintiff,

v.                                                          Case No. 1:17-cv-1126
                                                            Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                           OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB).

               Plaintiff alleged a disability onset date of June 3, 2013. PageID.273. Plaintiff

identified her disabling conditions as carpal tunnel syndrome, knee pain, migraines (4 or more

episodes per month), and neck pain. PageID.276. Prior to applying for DIB, plaintiff completed

four or more years of college, received a special education endorsement, and worked as a teacher.

PageID.277. An Administrative law judge (ALJ) reviewed plaintiff’s claim de novo and entered

a written decision denying benefits on April 26, 2017. PageID.67-75. This decision, which was

later approved by the Appeals Council, has become the final decision of the Commissioner and is

now before the Court for review.




                                                1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fourth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged onset date of

June 6, 2013 and met the insured status requirements of the Social Security Act through December

31, 2018. PageID.69.

                                                  3
               At the second step, the ALJ found that plaintiff had severe impairments of: migraine

headaches; degenerative disc disease of the cervical spine, with related arthralgias; and obesity.

PageID.69. At the third step, the ALJ found that plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.71.

               The ALJ decided at the fourth step that:

              After careful consideration of the entire record, the undersigned finds the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b), except: she can frequently stoop, crawl, crouch, kneel, and climb
       ramps or stairs; and she can occasionally climb ladders, ropes or scaffolds.

PageID.71. The ALJ also found at the fourth step that plaintiff is capable of performing her past

relevant work as a teacher, because that work does not require the performance of work-related

activities precluded by her residual functional capacity (RFC). PageID.74. Accordingly, the ALJ

determined that plaintiff has not been under a disability, as defined in the Social Security Act, from

June 6, 2013 (the alleged onset date) through April 26, 2017 (the date of the decision). PageID.75.

               III.    DISCUSSION

               Plaintiff set forth two issues on appeal.

               A.     The ALJ’s RFC finding is not supported by substantial
               evidence because it fails to address any of the limitations
               resulting from Plaintiff’s “severe” impairment of migraine
               headaches.

               RFC is a medical assessment of what an individual can do in a work setting in spite

of functional limitations and environmental restrictions imposed by all of her medically

determinable impairments. 20 C.F.R. § 404.1545. It is defined as “the maximum degree to which

the individual retains the capacity for sustained performance of the physical-mental requirements

of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2, § 200.00(c). As an initial matter, plaintiff contends



                                                  4
that the ALJ failed to address her migraine headaches under the listings at step three of the

sequential evaluation. Plaintiff states that while there is no listing for migraine headaches, “agency

policy” is to evaluate these headaches under Listing 11.03 (non-convulsive epilepsy). While

plaintiff refers to this as the attached Exhibit A, there is no such attachment. Nor has plaintiff

addressed the elements of Listing 11.03. In this regard, defendant contends that the referenced

listing did not exist at the time of the ALJ’s decision. See Defendant’s Brief (ECF No. 10,

PageID.624). Plaintiff has failed to develop a meaningful argument on this issue. Accordingly,

this issue has been waived. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997)

(“issues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived”).

               Next, plaintiff contends that the ALJ failed to include any limitations in the RFC

related to her migraine headaches. The ALJ addressed the migraine headaches as follows:

              The claimant testified that she has been unable to work largely due to pain
       and headaches. Specifically, she testified to the following: she has problems
       sleeping at night due to pain and difficulties getting comfortable, and wakes up with
       a headache. She has migraines triggered by perfumes, bright lights, and loud
       sounds. She has between three and nine migraines per month. She can walk a few
       blocks and can lift up to ten pounds. . . .

               In terms of the claimant's alleged headaches and migraines, evidence of
       record does not corroborate the frequency and intensity with which the claimant
       alleges her headaches present. The claimant had been under neurologist care for
       headaches prior to the alleged onset date, but in March of 2014 reported that she
       had been doing "[significantly] better" with her medication regimen and she felt
       she could receive ongoing medication refills from her primary care provider. In
       fact, she reported that she had been able to reduce her dosage of medication,
       presumably to minimize side effects. (Exhibit 5F/21). She reported at that time only
       one to two bad headaches per month. Later, in December of 2015, on a regular six-
       month follow-up, she reported perceived worsening of headaches; however, her
       primary care provider did not find cause to adjust her medication regimen. (Exhibit
       13F/50). Although the claimant alleged as many as four bad headaches per month,
       she did not seek changes to her medication, nor did she return to her provider
       outside of regularly scheduled follow-ups. (Exhibit 13F). She has not sought



                                                  5
       emergency care for significant or severe symptoms. This tends to undermine the
       alleged intolerability of the claimant's symptoms.

PageID.72-73. The ALJ later found that the RFC “is consistent with evidence of stable treatment

for the claimant's headaches.” PageID.74.

               Plaintiff points out that the ALJ did not address other evidence which supports her

claim. During the administrative hearing, plaintiff testified that the headaches were “the primary

reason” why she could not work. PageID.92-93. Plaintiff acknowledged that by July 2013 (one

month after the alleged onset date), the number of migraines decreased, that she no longer needed

to go to the headache clinic, that the medication controlled the number of headaches, and that her

primary care physician has been monitoring the headaches since then. PageID.93. Plaintiff stated

that while the medication decreases the frequency of the headaches, “it still doesn’t control the

migraines once I get them.” PageID.93. Plaintiff also stated that she has had daily headaches

since 1988, and that the migraine headaches “come and go” depending on environmental situations

which trigger the headaches (e.g., perfume, bright lights and loud sounds). PageID.94.

               The ALJ questioned plaintiff at length about her treatment, including her failure to

return to specialists given the recurrence of her daily headaches and migraine headaches.

PageID.95-101. In this regard, in December 2014, the agency’s examining physician found that

plaintiff had a history of migrainous headaches, that she has noted improvement since initiation of

prophylaxis, that she reports 3 to 4 episodes a month, and that “[c]ontinued aggressive prophylaxis

would appear warranted.” PageID.423.

               As part of her argument, plaintiff contends that the ALJ failed to properly analyze

the November 18, 2014 “medical source statement - headache” from her treating physician, Ronald




                                                6
Baker, M.D. PageID.418-420.1 A treating physician’s medical opinions and diagnoses are entitled

to great weight in evaluating plaintiff's alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th

Cir. 2001). “In general, the opinions of treating physicians are accorded greater weight than those

of physicians who examine claimants only once.” Walters v. Commissioner of Social Security,

127 F.3d 525, 529-30 (6th Cir. 1997). “The treating physician doctrine is based on the assumption

that a medical professional who has dealt with a claimant and his maladies over a long period of

time will have a deeper insight into the medical condition of the claimant than will a person who

has examined a claimant but once, or who has only seen the claimant’s medical records.” Barker

v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). See 20 C.F.R. §404.1527(c)(2) (“Generally, we give

more weight to opinions from your treating sources, since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of your medical impairment(s)

and may bring a unique perspective to the medical evidence that cannot be obtained from the

objective medical findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations”).

                  Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R.

§404,1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting the opinion of a

treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541, 545 (6th Cir. 2004);



1
 Plaintiff’s statement of errors did not include a claim that the ALJ failed to properly evaluate Dr. Baker’s opinion.
Typically, the Court does not address matters which are not raised in the statement or errors. In this instance, the
Court will waive the requirement because plaintiff has fully briefed the issue.

                                                          7
20 C.F.R. §404.1527(c)(2) (“[w]e will always give good reasons in our notice of determination or

decision for the weight we give your treating source’s opinion”).

               The ALJ acknowledged that plaintiff’s migraine headaches were the driving force

behind her disability claim.     PageID.92-93. In his opinions from November 18, 2014 and

December 4, 2015, Dr. Baker noted, among other things, that plaintiff had daily headaches and

migraine headaches several times a month. PageID.418-420, 435-437. The doctor characterized

the headaches as chronic and severe, and according to the doctor, when plaintiff has a headache,

it precludes her from performing even basic work activities.             PageID.418-420, 435-437.

Nevertheless, the ALJ provided only a cursory evaluation of Dr. Baker’s opinions:

               Little weight is also given to the medical source statements of the claimant's
       primary care provider, Ronald Baker, MD. (Exhibits 6F, 9F, 13F). Dr. Baker opines
       significant, extreme limitations that find no support in medical evidence of record.
       Physical examinations, particularly contemporaneous examinations from Dr. Baker
       himself, are fully within normal limits and are wholly inconsistent with the
       disabling limitations Dr. Baker opines. Accordingly, these statements are assigned
       little weight.

PageID.74.

               Based on this record, the ALJ did not articulate good reasons as to how Dr. Baker’s

opinions were “wholly inconsistent” with the contemporaneous medical record.                      The

Commissioner must provide a statement of evidence and reasons on which the decision is based.

See 42 U.S.C. § 405(b)(1). While it is unnecessary for the ALJ to address every piece of medical

evidence, see Heston, 245 F.3d at 534-35, an ALJ “must articulate, at some minimum level, his

analysis of the evidence to allow the appellate court to trace the path of his reasoning.” Diaz v.

Chater, 55 F.3d 300, 307 (7th Cir. 1995). “It is more than merely ‘helpful’ for the ALJ to articulate

reasons . . . for crediting or rejecting particular sources of evidence. It is absolutely essential for

meaningful appellate review.” Hurst v. Secretary of Health and Human Services, 753 F.2d 517,



                                                  8
519 (6th Cir. 1985). Here, the Court cannot trace the ALJ’s reasoning regarding the extent of

plaintiff’s migraine headaches and any limitations caused by the headaches. With respect to Dr.

Baker’s opinion, the ALJ cited three exhibits (6F, 9F and 13F) with no further explanation. This

cursory discussion is not helpful to the Court on appellate review. In this regard, the Court notes

that Exhibit 13F is over 100 pages long. PageID.469-549, 551-586. Accordingly, this matter will

be reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the

Commissioner should re-evaluate plaintiff’s claim that she suffers from disabling headaches.

               B.    The ALJ erred by failing to apply the de minimis step 2
               standard with respect to Plaintiff’s mental impairments.
               Moreover, even assuming this could be excused, the ALJ also
               erred by failing to account Plaintiff’s limitations from these
               medically determinable impairments in the RFC finding.

               Plaintiff contends that the ALJ erred by finding that her depression and anxiety

were non-severe impairments at step two. PageID.71. Plaintiff’s claim is not a ground for reversal.

A “severe impairment” is defined as an impairment or combination of impairments “which

significantly limits your physical or mental ability to do basic work activities.” 20 C.F.R. §

404.1520(c). Upon determining that a claimant has one severe impairment the ALJ must continue

with the remaining steps in the disability evaluation. See Maziarz v. Secretary of Health & Human

Services, 837 F.2d 240, 244 (6th Cir. 1987). Once the ALJ determines that a claimant suffers from

a severe impairment, the fact that the ALJ failed to classify a separate condition as a severe

impairment does not constitute reversible error. Maziarz, 837 F.2d at 244. An ALJ can consider

such non-severe conditions in determining the claimant’s residual functional capacity. Id. “The

fact that some of [the claimant’s] impairments were not deemed to be severe at step two is therefore

legally irrelevant.” Anthony v. Astrue, 266 Fed. Appx. 451, 457 (6th Cir. 2008). See Hedges v.

Commissioner of Social Security, 725 Fed. Appx. 394, 395 (6th Cir. 2018) (an ALJ’s failure to



                                                 9
find impairments “not severe” at step two is legally irrelevant, because the ALJ must consider the

limiting effects of all impairments, including those that are “not severe”, at step four).

               Here, the ALJ found that plaintiff had a number of severe impairments at step two

(PageID.69), and considered both the severe and non-severe impairments (including the depression

and anxiety) at step four (PageID.71-74). The fact that plaintiff’s claims of depression and anxiety

were deemed non-severe is legally irrelevant. Hedges, 725 Fed. Appx. at 395; Anthony, 266 Fed.

Appx. at 457. Accordingly, plaintiff’s claim of error will be denied.

               IV.     CONCLUSION

               For these reasons, the Commissioner’s decision will be REVERSED and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to re-evaluate plaintiff’s claim that she suffers from disabling headaches. A judgment

consistent with this opinion will be issued forthwith.



Dated: March 25, 2019                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                 10
